UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-7611



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


NADINE SHARISE HORTON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Wilmington.    W. Earl Britt, Senior
District Judge. (CR-92-28, CA-99-90-7-BR)


Submitted:   March 23, 2000                 Decided:   March 30, 2000


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nadine Sharise Horton, Appellant Pro Se. David Paul Folmar, Jr.,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nadine S. Horton seeks to appeal the district court’s order

denying her motion for certificate of appealability.    We dismiss

the appeal for lack of jurisdiction because Horton’s notice of ap-

peal was not timely filed.

     Parties are accorded sixty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(a)(1)(B), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).     The appeal period is “mandatory and

jurisdictional.”    Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

     The district court’s order was entered on the docket on May

29, 1998.     Horton’s notice of appeal was filed on October 22,

1999.*   Because Horton failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are




     *
       The notice of appeal filed in this court on October 22,
1999, refers to a notice of appeal of July 19, 1999 (possibly
meaning 1998). Neither this court nor the district court has any
record of such a notice of appeal.


                                 2
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                3